By the Court, DiOKmsojr, J. The object of the act of the Legislature, passed upon the subject of gaming, was to suppress and punish every species of vice of that kind that was known to exist, or that might afterwards arise. The mischief being highly prejudicial to the best interests of society, and in every way demoralizing in its consequences, and destructive of the prosperity and good order of the State, hence the Legislature used very general and pomprehensive terms to suppress the evil of gaming, and advance the remedy, to put a stop to all such practices. The party bound himself in the recognizance, that the individual charged should appear and answer to the indictment for gaming. He was liable for his appearance for keeping or exhibiting a gaming-table, for that is certainly one species of gaming, and is included in the general words of description. The scire facias, in setting out the recognizance, truly describes the bond, when it states, it was for keeping and exhibiting a gaming-table; for we hold that to be gaming, within the meaning of the recognizance and the act of the Legislature. The production of the record then proved the charge, and there is no substantial variance between the recognizance set out in the scire facias, and that produced upon the triaL Judgment affirmed.